In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1264V
                                      Filed: May 20, 2016
                                        UNPUBLISHED

****************************
LINDA K. SCHUPP,                          *
                                          *
                      Petitioner,         *      Damages Decision Based on Proffer;
v.                                        *      Influenza (“Flu”) Vaccine; Shoulder
                                          *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                      Respondent.         *
                                          *
****************************
Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On October 27, 2015, Linda K. Schupp (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered pain in her
left shoulder secondary to an influenza (“flu”) vaccine she received on September 17,
2013. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

        On February 22, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On May 20, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $111,515.80. Proffer
at 2. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $111,515.80, representing compensation for
pain and suffering ($110,000.00), and past unreimbursable expenses ($1,515.80),
in the form of a check payable to petitioner, Linda K. Schupp. This amount
represents compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
LINDA K. SCHUPP,                          )
                                          )
                  Petitioner,             )
                                          )                  No. 15-1264V
v.                                        )                  Chief Special Master Dorsey
                                          )                  ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

   I.   Items of Compensation

        A. Future Medical Care Expenses

        Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for projected unreimbursable medical care expenses incurred from the date of judgment as

provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

        B. Lost Earnings

        Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for lost earnings as provided under 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

        C. Pain and Suffering

        Respondent proffers that the Court should award Linda K. Schupp a lump sum of

$110,000.00 for her actual and projected pain and suffering. This amount reflects that the award

for projected pain and suffering has been reduced to net present value. See 42 U.S.C. § 300aa-

15(a)(4). Petitioner agrees.

                                                 1
        D. Past Unreimbursable Expenses

        Evidence supplied by petitioner documents Linda K. Schupp’s expenditure of past

unreimbursable expenses as a result of her vaccine-related injury. Respondent proffers that the

Court should award Linda K. Schupp a lump sum of $1,515.80 for past unreimbursable expenses

as provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

        E. Medicaid Lien

        Petitioner represents that there are no outstanding Medicaid liens related to her vaccine-

related injury.


    II. Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Chief Special Master’s

decision and the Court’s judgment award the following 1: a lump sum payment of $111,515.80,

representing compensation for pain and suffering ($110,000.00), and past unreimbursable

expenses ($1,515.80), in the form of a check payable to petitioner, Linda K. Schupp.


    III. Summary of Recommended Payment Following Judgment

    Lump sum payable to petitioner:                                  $111,515.80



                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.

                                                 2
                      RUPA BHATTACHARYYA
                      Director
                      Torts Branch, Civil Division

                      VINCENT J. MATANOSKI
                      Deputy Director
                      Torts Branch, Civil Division

                      HEATHER L. PEARLMAN
                      Senior Trial Attorney
                      Torts Branch, Civil Division


                      s/ Claudia B. Gangi
                      CLAUDIA B. GANGI
                      Senior Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington D.C. 20044-0146
                      Tel: (202) 616-4138



Dated: May 20, 2016




                         3